DETAILED ACTION

Status of the Claims
The following is a non-final Office Action in response to claims filed 17 June 2021.
Claims 1-20 are pending.
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant’s claim for the benefit of a prior-filed application(s) 16/892,121 (now US Patent 11,074,316), US Patent 10,929,496, and 14/196,466 which claims priority to provisional Application 61/748,174 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
	

Examiner Note
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Applicant is encouraged to fulfill their duty to disclose relevant prior art by submitting a USPTO compliant IDS (information disclosure sheet) such as PTO/SB/O8a.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show sufficient detail of Figs. 4-7 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3-4, 6, 10, 12-14, and 17 are objected to because of the following informalities:  
Claim 3 recites “The system set forth in claim 1, wherein the server analyzes, compares and determines the documentation complies with the DPI requirement further includes a smart phone application's CGImage source or PUP, JAVA, or Javascript” which is an improper use of two (2) “or.” 
Claim 4 recites “analyses” which appears to be a grammatical error of the term “analysis.”
Claims 6 and 12 recites “a state’ s city/county highway” which appears to be a grammatical error.
Claim 10 recites “includes other smart phone application” which appears to be a grammatical error.
Claim 13 recites “analyses” which appears to be a grammatical error of the term “analyzes.”
Claim 14 does not end in a period “.” which is a grammatical error.  
Claim 17 recites “...are readable by the processor...” which appears to be a grammatical error of what is actually readable.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b), or pre-AIA  35 USC § 112 second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein said web application" in lines 5, 7, 10, 12, 14, 19, 21, and 22.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 9, and 17 recite the limitation "to client" in line 23; in lines 27-28 of claim 9; in line 23 of claim 17.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 9, and 17 recite the limitation “display a message to client to take the proper steps” which is vague, unclear and indefinite (i.e. what proper steps? steps to resolve compliance? steps to pay a fine related to citation? steps to resolve the citation? etc.).
Claims 2-5 recite “where said server...” which is unclear as the independent claim 1 positively recites that the “web application on a server” is performing the steps.  
Claim 6 recites the limitation "wherein the interface..." in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8, 9, and 20 are rejected for reciting the acronym “QR” without properly defining the 
Claims 8 and 14 recite the limitation “any type of codes that are placed/embedded using a smart phone application” which appears to be open ended and indefinite.  
Claim 9 recites the limitation "wherein said smart phone application" in lines 5, 7, 10, 12, 15, 23, and 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the current status" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “wherein said smart phone application on a server checks...” which is unclear as to how a smart phone application is able to operate on a server (i.e. a smart phone is not a server).  
Claim 12 recites the limitation "wherein said documentation compliance valid requirement" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “where said smart phone application can be uploaded” which is unclear as to whether or not the smart phone application is uploaded or the documentation (i.e. the inventive concept of the claim from which it depends).  
Claim 16 recites the limitation “wherein said smart phone application is unable to process documentation information by scanning bar codes, QR codes, any type of codes that placed or embedded further including display a message to take proper steps” which is unclear as to whether or not the smart phone application determines that the documentation is unable to be processed or the processing has not been processed.   
Claim 16 recites the limitation “display a message to take proper steps” which is vague, unclear and indefinite (i.e. what proper steps? steps to be able to process or troubleshooting? etc.).
Claim 17 recites the limitation "wherein said smart phone application" in lines 4, 6, 11, 13, 18, and 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites “wherein said smart phone application on a server determines...” which is unclear as to how a smart phone application is able to operate on a server (i.e. a smart phone is not a server).  
Claims 1-20 recite the limitations “compliance documentation,” “documentation compliance,” “documentation complies” and “compliance documentation information” interchangeably throughout the 
Claims 2-8, 10-16, and 18-20 are also rejected for failing to resolve the deficiencies of claims 1, 9, and 17.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/039,270. Although the claims at issue are not identical, they are not patentably distinct as shown below (exemplary claim 1):
17/351,062
16/892,121
1. A system for the submission and verification of documentary evidence to satisfy at least one outstanding citation comprising: a computing device comprising at least one processor and memory that contains instructions that are readable by the processor and cause the computing device to: wherein said web application receives a citation related to a user, at least one violation, and update the current status; wherein said web application on a server checks a database coupled to the computing device for requirements associated with the at least one violation to satisfy the citation and update a current status of the citation; wherein the requirements associated with the violation is at least one of a driver's license, tag/registration, insurance or defective equipment that requires compliance documentation; wherein said web application receives compliance documentation required to satisfy the citation and update the current status; wherein said web application on a server synchronizes the database with an agency database to access an application programming interface (API) of the agency database, wherein the database updates a dots per inch (DPI) requirement for submitted documentation to match a DPI requirement for submitted documentation in the agency database, wherein the agency database is associated with at least one of a state, city, or county; wherein said web application analyzes the documentation through PHP, JAVA, or Javascript to determine the DPI; wherein said web application compares the DPI of the documentation to the DPI requirement; wherein said web application on a server determines the documentation complies with the DPI requirement, update the current status and display a message to client to take proper steps

 A system for the submission and verification of documentary evidence to satisfy at least one outstanding citation comprising: a computing device comprising at least one processor and memory that contains instructions that are readable by the processor and cause the computing device to: use an interface to receive a citation related to a user and at least one violation; check a database coupled to the computing device for requirements associated with the at least one violation to satisfy the citation; receive documentation required to satisfy the citation, wherein the documentation is at least one of a driver's license, registration, insurance, or proof of compliant equipment; Scan the required documentation using the computing device camera sensors and then, running an OCR program and use the scanned information to automatically validate the documents with an agency database, wherein the agency database is associated with at least one of government jurisdiction or third party; analyzed the documentation to update the current status if validated or not; determine the documentation does not comply valid requirement, update the current status and notify user; receive corrected validation with the requirements associated with the at least one violation to satisfy the citation, update the current status indicating the citation is resolved. 



The independent claim 1 of the copending Application No. 16/892,121 are not identical to the instant claims 1, 9, and1 7 but however claim the same inventive concept of satisfying an outstanding citation by receiving documentation, checking against a violation and resolving the citation based upon analyzed documentation received.  It would be obvious of one of ordinary skill in the art to modify the ‘121 application to arrive at the same claimed invention (i.e. narrow anticipates broad).
Claims 2-8, 10-16, and 18-20 are also not identical but recited substantially similar subject matter narrowing the inventive concept of the independent claims.  
Claims 2-8, 10-16, and 18-20 are also rejected for their dependencies on claims 1, 9, and 17.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,929,496. Although the claims at issue are not identical, they are not patentably distinct as shown below (exemplary claim 1):
16/892,121
10,929,496
1. A system for the submission and verification of documentary evidence to satisfy at least one outstanding citation comprising: a computing device comprising at least one processor and memory that contains instructions that are readable by the processor and cause the computing device to: wherein said web application receives a citation related to a user, at least one violation, and update the current status; wherein said web application on a server checks a database coupled to the computing device for requirements associated with the at least one violation to satisfy the citation and update a current status of the citation; wherein the requirements associated with the violation is at least one of a driver's license, tag/registration, insurance or defective equipment that requires compliance documentation; wherein said web application receives compliance documentation required to satisfy the citation and update the current status; wherein said web application on a server synchronizes the database with an agency database to access an application programming interface (API) of the agency database, wherein the database updates a dots per inch (DPI) requirement for submitted documentation to match a DPI requirement for submitted documentation in the agency database, wherein the agency database is associated with at least one of a state, city, or county; wherein said web application analyzes the documentation through PHP, JAVA, or Javascript to determine the DPI; wherein said web application compares the DPI of the documentation to the DPI requirement; wherein said web application on a server determines the documentation complies with the DPI requirement, update the current status and display a message to client to take proper steps

 A system for the submission and verification of documentary evidence to satisfy at least one outstanding citation comprising: a computing device comprising at least one processor and memory that contains instructions that are readable by the processor and cause the computing device to: receive a citation related to a user, including a communication address of the user and at least one violation; check a database coupled to the computing device for requirements associated with the at least one violation to satisfy the citation; synchronize the database with an agency database using at least one of JSON send a message containing the requirements associated with the violation to satisfy the citation and a current status of the citation; receive documentation required to satisfy the citation and update the current status, wherein the documentation is at least one of a driver's license, registration, insurance, or proof of compliant equipment; analyze the documentation to determine the DPI; compare the DPI of the documentation to the DPI requirement; determine the documentation does not comply with the DPI requirement, update the current status, and send an email to the user including a hyperlink and access code to enable the user to submit corrected documentation; receive corrected documentation; analyze the corrected documentation to determine the DPI; compare the DPI of the corrected documentation to the DPI requirement; determine the corrected documentation complies with the DPI requirement, update the current status, and mark the citation ready for review; analyze the corrected documentation to determine compliance with requirements associated with the at least one violation to satisfy the citation; determine the corrected documentation complies with the requirements associated with the at least one violation to satisfy the citation, update the current status indicating the citation is resolved.



The independent claim 1 of the copending Application No. 16/039,270 are not identical to the instant claims 1, 9, and 17 but however claim the same inventive concept of satisfying an outstanding 
Claims 2-8, 10-16, and 18-20 are also not identical but recited substantially similar subject matter narrowing the inventive concept of the independent claims.  
Claims 2-8, 10-16, and 18-20 are also rejected for their dependencies on claims 1, 9, and 17.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7, 9-13, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US PG Pub. 2003/0055701) further in view of Csulits et al. (US PG Pub. 2008/0219543).

As per claim 1, Dutta discloses  A system for the submission and verification of documentary evidence to satisfy at least one outstanding citation comprising: a computing device comprising at least one processor and memory that contains instructions that are readable by the processor and cause the computing device to:, A system for the submission and verification of documentary evidence to satisfy at least one outstanding citation comprising: a computing device comprising at least one processor and memory that contains instructions that are readable by the processor and cause the computing device to: A system for the submission and verification of documentary evidence to satisfy at least one outstanding citation comprising: are readable by the processor and cause the computing device to: (The present invention provides a method, system, and computer program product for processing traffic tickets, DMV server, Dutta ¶7; PDA, ¶38): 
wherein said web application receives a citation related to a user, at least one violation, and update the current status (citations for other unlawful activities, Dutta ¶35; When a law enforcement officer stops an individual and issues a citation for a moving vehicle violation such as speeding, the officer enters the information (e.g., name, address, location of violation, make and model of vehicle, driver's license number, license plate number, insurance information, and description of violation) into PDA 608.  The information is then transmitted via Internet 614 to DMV server 604.  The DMV server 604 stores the information in local or remote storage and also analyzes the information to determine the appropriate court having jurisdiction.  The citation information is then transferred to the appropriate e-court server 606 corresponding to the court having jurisdiction which may then docket the case and send an e-mail notification to the e-mail address of the accused, ¶38; Although the invention has been described primarily with reference to moving vehicle violations, it should be noted that the present invention may be applied to other types of traffic citations or other types of citations for violations of the law, ¶46); 
wherein said web application on a server checks a database coupled to the computing device for requirements associated with the at least one violation to satisfy the citation and update a current status of the citation (When a law enforcement officer stops an individual and issues a citation for a moving vehicle violation such as speeding, the officer enters the information (e.g., name, address, location of violation, make and model of vehicle, driver's license number, license plate number, insurance information, and description of violation) into PDA 608.  The ; 
wherein the requirements associated with the violation is at least one of a driver's license, tag/registration, insurance or defective equipment that requires compliance documentation (When a law enforcement officer stops an individual and issues a citation for a moving vehicle violation such as speeding, the officer enters the information (e.g., name, address, location of violation, make and model of vehicle, driver's license number, license plate number, insurance information, and description of violation) into PDA 608.  The information is then transmitted via Internet 614 to DMV server 604.  The DMV server 604 stores the information in local or remote storage and also analyzes the information to determine the appropriate court having jurisdiction.  The citation information is then transferred to the appropriate e-court server 606 corresponding to the court having jurisdiction which may then docket the case and send an e-mail notification to the e-mail address of the accused, Dutta ¶38; other types of unlawful activities or violations, ¶35 and ¶46) (Examiner interprets the information entered by the officer as the documentation required to satisfy or complete the citation); 
wherein said web application receives compliance documentation required to satisfy the citation and update the current status; wherein said web application on a server synchronizes the database with an agency database to access an application programming interface (API) of the agency database (citations for other unlawful activities, Dutta ¶35; Although the invention has been described primarily with reference to moving vehicle violations, it should be noted that the present invention may be applied to other types of traffic citations or other types of citations for violations of the law, ¶46) (Examiner interprets the ability to process citations for unlawful activities or other types of citations or violations of the law to also include documentation validity issues such as a suspended or expired license); 
wherein the agency database is associated with at least one of a state, city, or county 
wherein the database updates a requirement for submitted documentation to match a [image/documentation] requirement for submitted documentation in the agency database (appropriate notices and updates sent to the court and accused as necessary, Dutta ¶46); 
wherein said web application analyzes the documentation through PUP, JAVA, or Javascript to determine the [image/documentation] (internet, personal computers, PDA, Dutta ¶19, ¶38; log into DMV server for legal help or to pay, ¶40-¶41); 
wherein said web application compares the [image/documentation] of the documentation to the [image/documentation] requirement (may select an appropriate action for disposition of the citation (step 810).  For example, the accused may choose to pay the fine on-line, contest the charges, schedule a court date, or appeal an adverse decision, Dutta ¶44; appropriate notices and updates sent to the court and accused as necessary, Dutta ¶46); 
wherein said web application on a server determines the documentation complies with the [image/documentation] requirement, update the current status and display a message to client to take proper steps (The e-court server 606 then updates the courts docket appropriately and updates the DMV server 604.  If the accused fails to pay the fine or appear at the scheduled time, notification that an arrest warrant has been issued by the presiding judge may be sent to the DMV server such that officers throughout the state or jurisdiction may be made aware of the outstanding warrant for the individual, Dutta ¶41; appropriate notices and updates sent to the court and accused as necessary, ¶46) (Examiner interprets the ability to process citations for unlawful activities or other types of citations or violations of the law to also include documentation validity issues such as a suspended or expired license).
Both the Dutta and the Register references are analogous in that both are directed towards/concerned with data management from authorities.  Dutta discloses as shown above but does not expressly disclose wherein the database updates a dots per inch (DPI) requirement; wherein said web application analyzes the documentation; QR codes.
However, Csulits teaches wherein the database updates a dots per inch (DPI) requirement; wherein said web application analyzes the documentation through PUP, JAVA, or Javascript to determine the DPI; QR codes (image scanning, the use of DPI for scanning resolutions, Csulits ¶87-¶88; for codes, ¶59).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Csulits’ ability to scan with a particular resolution in Register and Dutta’s system to improve the system and method with reasonable expectation that this would result in a ticket management system that is able to scan or upload documentation in order to detect counterfeit or forged documents.  
The motivation being that there is a need to quickly identify and discover counterfeit or forged documents (Csulits ¶3-¶5). 
The Examiner also notes that the technique for determining or analyzing dots per inch are simply a design choice which would be obvious to try as there is a finite number of predictable ways to determine or analyze dots per inch (See MPEP 2144.05.B).
Therefore it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to include PUP, JAVA, or Javascript to determine the DPI as this is simply a design choice from a finite number of ways to determine or analyze dots per inch commonly used or are marketed successful.

As per claims 2 and 10, Dutta and Csulits disclose as shown above with respect to claims 1 and 9.  Dutta further discloses wherein the server analyzes, compares and determines the documentation complies with the DPI requirement further includes a smart phone application (internet, personal computers, PDA, Dutta ¶19, ¶38; log into DMV server for legal help or to pay, ¶40-¶41).

As per claims 3-5, 13, and 19, Dutta and Csulits disclose as shown above with respect to claim 1.  Dutta and Csulits do not expressly disclose wherein the server analyzes, compares and determines the documentation complies with the DPI requirement further includes a smart phone application's CGImage source or PUP, JAVA, or Javascript; wherein said server includes a web application which processes documents using JAVA Computer Vision or OCROPUS (OCR) which analyses, compares, and determines the documentation complies with the DPI requirement; wherein said server includes a smart phone application which processes documents using JAVA Computer Vision or OCROPUS (OCR); CGimage source.
However, the Examiner notes that the technique for determining or analyzing dots per inch are simply a design choice which would be obvious to try as there is a finite number of predictable ways to determine or analyze dots per inch (See MPEP 2144.05.B).
Therefore it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to include PUP, JAVA, or Javascript, JAVA Computer Vision, OCROPUS (OCR), CGimage source as this is simply a design choice from a finite number of ways to determine or analyze dots per inch commonly used or are marketed successful.

As per claim 6, Dutta and Csulits disclose as shown above with respect to claim 1.  Dutta further discloses wherein the interface includes a web service, API, networked communication system, html, internet browsers, or a smart phone application (internet, personal computers, PDA, Dutta ¶19, ¶38; log into DMV server for legal help or to pay, ¶40-¶41).

As per claims 7, 12, and 20, Dutta and Csulits disclose as shown above with respect to claims 1, 9, and 17.  Dutta further discloses wherein said documentation compliance valid requirement further including to approve and validate with a state's/city/county highway and motor vehicle database (The e-court server 606 then updates the courts docket appropriately and updates the DMV server 604.  If the accused fails to pay the fine or appear at the scheduled time, notification that an arrest warrant has been issued by the presiding judge may be sent to the DMV server such that officers throughout the state or jurisdiction may be made aware of the outstanding warrant for the individual, Dutta ¶41; appropriate notices and updates sent to the court and accused as necessary, ¶46).

As per claim 11, Dutta and Csulits disclose as shown above with respect to claim 9.  Csulits wherein the server analyzes, compares and determines the QR code placed or embedded on the documentation complies with requirements further includes a third-party database DPI requirement (image scanning, the use of DPI for scanning resolutions, Csulits ¶87-¶88; for codes, ¶59).

As per claim 16, Dutta and Csulits disclose as shown above with respect to claim 9.  Csulits further teaches (FIG. 9, a screen shot 900 for correcting OCR errors is shown from a display device associated with a PC or control panel. A snippet image 910 of an area of a currency bill containing a serial number is displayed above editing field 920, which easily allows an operator to correct image characters that are unreadable by the OCR algorithm. The unreadable characters can be identified with a standard character such as an "*" or "?" so that the operator readily compare the unreadable characters displayed in field 920 with the image of the serial number area of the currency bill shown in image 910. According to some embodiments, an operator interface is used to correct the extracted serial number 920 such as via a mouse, keyboard, touchscreen, and/or other input device, Csulits ¶118).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Csulits’ ability to scan with a particular resolution in Register and Dutta’s system to improve the system and method with reasonable expectation that this would result in a ticket management system that is able to scan or upload documentation in order to detect counterfeit or forged documents.  
The motivation being that there is a need to quickly identify and discover counterfeit or forged documents (Csulits ¶3-¶5).

Claims 8, 14-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US PG Pub. 2003/0055701) and Csulits et al. (US PG Pub. 2008/0219543) further in view of Register (US PG Pub. 2010/0280964).

As per claims 8, 14-15, and 19, Dutta and Csulits disclose as shown above with respect to claims 1 and 9.  The combination do not expressly disclose wherein said web application processes, verifies, and automatically approves compliance documentation or compliance documentation information by scanning bar codes, QR codes, any type of codes that are placed/embedded using a smart phone application. 
However, Register teaches wherein said web application processes, verifies, and automatically approves compliance documentation or compliance documentation information by scanning bar codes, QR codes, any type of codes that are placed/embedded using a smart phone application (mobile phone with camera, Register ¶43 and ¶75; QR codes, ¶63).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Register’s ability to scan credentials in Csulits and Dutta’s system to improve the system and method with reasonable expectation that this would result in a ticket management system that is able to scan or upload documentation related to citations.  
The motivation being that verifying one's true identify is an ever-increasing problem.  Identify theft is rampant.  Stolen identifies have even been used to facilitate terrorist attacks.  And computer networks and secure areas have been breached with misappropriated keys, passwords and codes. Enhanced security and identification documents are needed.  The present disclosure focuses on drivers licenses, but the principles are applicable to any form of identification or smart cards (hereafter regarded as "security documents") (Register ¶3-¶4).

Conclusion
The prior are made of record and not relied upon is considered pertinent to applicant’s disclosure is located on the PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629